Exhibit 10.2

SECURITY AGREEMENT




1.

Identification.




This Security Agreement (the “Agreement”), dated as of January 13, 2009, is
entered into by and between Options Media Group Holdings, Inc., a Nevada
corporation (“Parent”), Options Acquisition Sub., Inc., a Delaware corporation
and Icon Term Life Inc., a Florida corporation (each a “Guarantor” and together
with Parent, each a “Debtor” and collectively the “Debtors”), and the lenders
identified on Schedule A hereto (collectively, the “Lenders”).  







Schedule A may be amended by the inclusion of additional Lenders who participate
in the Offering pursuant to the Subscription Agreement (defined below).




2.

Recitals.




2.1

At or about the date hereof, the Lenders have made and/or are making loans to
Parent which will be evidenced by promissory notes.   The loans made at or about
the date hereof are referred to as the “Loans”.  It is beneficial to each Debtor
that the Loans were made and are being made.  Guarantor has or will deliver a
“Guaranty” of Parents obligations to Lenders.




2.2

The Loans were, are and will be evidenced by certain promissory notes (each a
“Note”) issued by Parent on or about the date of this Agreement pursuant to
subscription agreements (each a “Subscription Agreement”) to which Parent and
Lenders are parties.  The Notes are further identified on Schedule A hereto and
were and will be executed by Parent as “Borrower” or “Debtor” for the benefit of
each Lender as the “Holder” or “Lender” thereof.




2.3

In consideration of the Loans made and to be made by Lenders to Parent and for
other good and valuable consideration, and as security for the performance by
Parent of its obligations under the Notes, by Guarantor of its obligations under
the Guaranty, and as security for the repayment of the Loans and all other sums
due from Debtors to Lenders arising under the Transaction Documents (as defined
in the Subscription Agreement) and any other instruments, agreements or other
documents executed and delivered in connection herewith or therewith
(collectively, the “Obligations”), each Debtor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to grant to the
Lenders a security interest in the Collateral (as such term is hereinafter
defined), on the terms and conditions hereinafter set forth.  Obligations
include all future advances by Lenders to Debtor that may be made pursuant to
the Subscription Agreement.




2.4

The following defined terms which are defined in the Uniform Commercial Code in
effect in the State of Nevada on the date hereof are used herein as so defined:
 Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.  Other capitalized terms employed herein
shall have the meanings attributed to them in the Subscription Agreement.




3.

Grant of General Security Interest in Collateral.




3.1

As security for the Obligations of Debtors, each Debtor hereby grants the
Lenders a security interest in the Collateral.




3.2

“Collateral” shall mean all of the following property of Debtors:








--------------------------------------------------------------------------------

(A)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:




(i)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper; investment property; General
Intangibles (including but not limited to, tax and duty claims and refunds,
registered and unregistered patents, trademarks, service marks, certificates,
copyrights trade names, applications for the foregoing, trade secrets, goodwill,
processes, drawings, blueprints, customer lists, licenses, whether as licensor
or licensee, choses in action and other claims, and existing and future
leasehold interests and claims in and to equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtors, as
well as agreements or property securing or relating to any of the items referred
to above;




(ii)

Goods:  All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of goods, including, but not limited to:




(a)

All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);




(b)

All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtors’
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);




(iii)

Property:  All now owned and hereafter acquired right, title and interests of
Debtors in, to and in respect of any other personal property in or upon which a
Debtor has or may hereafter have a security interest, lien or right of setoff;  




(iv)

Books and Records:  All present and future books and records relating to any of
the above including, without limitation, all computer programs, printed output
and computer readable data in the possession or control of the Debtors, any
computer service bureau or other third party; and




(v)

Products and Proceeds:  All products and Proceeds of the foregoing in whatever
form and wherever located, including, without limitation, all insurance proceeds
and all claims against third parties for loss or destruction of or damage to any
of the foregoing.




(B)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of the following:








--------------------------------------------------------------------------------

(i)

the shares of stock of each Guarantor, which the Debtor represents, equal 100%
of the equity ownership interest in the Guarantor, the certificates representing
such shares together with an executed stock power, and other rights, contractual
or otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;

  

(ii)

all additional shares of stock, partnership interests, member interests or other
equity interests from time to time acquired by Debtor, in any Subsidiary (as
defined in the Subscription Agreement) not a Subsidiary of the Debtor on the
date hereof (“Future Subsidiaries”), the certificates representing such
additional shares, and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, interests or equity; and


(iii)

all security entitlements of Debtor in, and all Proceeds of any and all of the
foregoing in each case, whether now owned or hereafter acquired by Debtor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).




(C)

Notwithstanding anything contained herein to the contrary, the term “Collateral”
shall specifically exclude:




(i)

accounts receivable of Parent or Proceeds thereof, not exceeding $400,000 at any
one time, which are employed as security for a credit line or factoring
arrangement;




(ii)

assets of any kind or nature of 1 Touch Marketing, LLC, a Florida limited
liability company (“1 Touch”) (regardless as to whether such assets are held by
1 Touch or another entity into which it is merged); and




(iii)

membership interests in 1 Touch (regardless as to whether such membership
interests are in 1 Touch or another entity into which it is merged).




3.3

The Lenders are hereby specifically authorized, after the Maturity Date (defined
in the Notes) accelerated, or after the occurrence of an Event of Default (as
defined herein) and in any event after the expiration of any applicable cure
period, to transfer any Collateral into the name of the Lenders and to take any
and all action deemed advisable to the Lenders to remove any transfer
restrictions affecting the Collateral.




4.

Perfection of Security Interest.




4.1

Each Debtor shall prepare, execute and deliver to the Lenders UCC-1 Financing
Statements.  The Lenders are instructed to prepare and file at each Debtor’s
cost and expense, financing statements in such jurisdictions deemed advisable to
Lenders, including but not limited to the States of Nevada and Delaware.




4.2

Upon the execution of this Agreement, Parent shall deliver to Lenders stock
certificates representing all of the shares of outstanding capital stock of the
Guarantor (the “Securities”).  All such certificates shall be held by or on
behalf of Lenders pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Lenders.  




4.3

  All other certificates and instruments constituting Collateral from time to
time required





--------------------------------------------------------------------------------

to be pledged to Lenders pursuant to the terms hereof (the “Additional
Collateral”) shall be delivered to Lenders promptly upon receipt thereof by or
on behalf of Debtors.  All such certificates and instruments shall be held by or
on behalf of Lenders pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Lenders.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Debtors shall cause Lenders (or its custodian, nominee or
other designee) to become the registered holder thereof, or cause each issuer of
such securities to agree that it will comply with instructions originated by
Lenders with respect to such securities without further consent by Debtors.  If
any Collateral consists of security entitlements, Debtors shall transfer such
security entitlements to Lenders (or its custodian, nominee or other designee)
or cause the applicable securities intermediary to agree that it will comply
with entitlement orders by Lenders without further consent by Debtors.  




4.4

Within five (5) business days after the receipt by a Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by such Debtor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to Lenders
in respect of the Additional Collateral to be pledged pursuant to this
Agreement. Each Debtor hereby authorizes Lenders to attach each Pledge Amendment
to this Agreement and agrees that all certificates or instruments listed on any
Pledge Amendment delivered to Lenders shall for all purposes hereunder
constitute Collateral.




4.5

If Debtor shall receive, by virtue of Debtor being or having been an owner of
any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Lenders, shall segregate it from Debtor’s other property and
shall deliver it forthwith to Lenders, in the exact form received, with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by Lenders as Collateral and as further collateral security for the
Obligations.




5.

Distribution.




5.1

So long as an Event of Default does not exist, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not materially
impair the Collateral.




5.2.

At any time an Event of Default exists or has occurred and is continuing, all
rights of Debtors, upon notice given by Lenders, to exercise the voting power
and receive payments, which it would otherwise be entitled to pursuant to
Section 5.1, shall cease and all such rights shall thereupon become vested in
Lenders, which shall thereupon have the sole right to exercise such voting power
and receive such payments.




5.3

All dividends, distributions, interest and other payments which are received by
Debtors contrary to the provisions of Section 5.2 shall be received in trust for
the benefit of Lenders as security and Collateral for payment of the Obligations
shall be segregated from other funds of Debtors, and shall be forthwith paid
over to Lenders as Collateral in the exact form received with any necessary





--------------------------------------------------------------------------------

endorsement and/or appropriate stock powers duly executed in blank, to be held
by Lenders as Collateral and as further collateral security for the Obligations.




6.

Further Action By Debtors; Covenants and Warranties.




6.1

Lenders at all times shall have a perfected security interest in the Collateral.
 Each Debtor represents that, other than the security interests described on
Schedule 6.1, it has and will continue to have full title to the Collateral free
from any liens, leases, encumbrances, judgments or other claims.  The Lenders’
security interest in the Collateral constitutes and will continue to constitute
a first, prior and indefeasible security interest in favor of Lenders, subject
only to the security interests described on Schedule 6.1.  Each Debtor will do
all acts and things, and will execute and file all instruments (including, but
not limited to, security agreements, financing statements, continuation
statements, etc.) reasonably requested by Lenders to establish, maintain and
continue the perfected security interest of Lenders in the perfected Collateral,
and will promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Lenders from
time to time to establish and determine the validity and the continuing priority
of the security interest of Lenders, and also pay all other claims and charges
that, in the opinion of Lenders, exercised in good faith, are reasonably likely
to materially prejudice, imperil or otherwise affect the Collateral or Lenders’
security interests therein.




6.2

Except in connection with sales of Collateral, in the ordinary course of
business, for fair value and in cash, and except for Collateral which is
substituted by assets of identical or greater value (subject to the consent of
the Lenders) or which is inconsequential in value, each Debtor will not sell,
transfer, assign or pledge those items of Collateral (or allow any such items to
be sold, transferred, assigned or pledged), without the prior written consent of
Lenders other than a transfer of the Collateral to a wholly-owned United States
formed and located subsidiary or to another Debtor on prior notice to Lenders,
and provided the Collateral remains subject to the security interest herein
described.  Although Proceeds of Collateral are covered by this Agreement, this
shall not be construed to mean that Lenders consent to any sale of the
Collateral, except as provided herein.  Sales of Collateral in the ordinary
course of business shall be free of the security interest of Lenders and Lenders
shall promptly execute such documents (including without limitation releases and
termination statements) as may be required by Debtors to evidence or effectuate
the same.




6.3

Each Debtor will, at all reasonable times during regular business hours and upon
reasonable notice, allow Lenders or their representatives free and complete
access to the Collateral and all of such Debtor’s records that in any way relate
to the Collateral, for such inspection and examination as Lenders reasonably
deem necessary.




6.4

Each Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Lenders hereunder, and the Collateral against
the claims and demands of all other persons.




6.5

Debtors will promptly notify Lenders of any levy, distraint or other seizure by
legal process or otherwise of any part of the Collateral, and of any threatened
or filed claims or proceedings that are reasonably likely to affect or impair
any of the rights of Lenders under this Security Agreement in any material
respect.




6.6

Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies





--------------------------------------------------------------------------------

under the same or similar circumstances, similarly situated.  Debtors shall make
the Lenders a loss payee thereon to the extent of its interest in the
Collateral. Lenders are hereby irrevocably (until the Obligations are
indefeasibly paid in full) appointed each Debtor’s attorney-in-fact to endorse
any check or draft that may be payable to such Debtor so that Lenders may
collect the proceeds payable for any loss under such insurance.  The proceeds of
such insurance, less any costs and expenses incurred or paid by Lenders in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.




6.7

In order to protect the Collateral and Lenders’ interest therein, Lenders may,
at their option, and without any obligation to do so, pay, perform and discharge
any and all amounts, costs, expenses and liabilities herein agreed to be paid or
performed by Debtor upon Debtor’s failure to do so.  All amounts expended by
Lenders in so doing shall become part of the Obligations secured hereby, and
shall be immediately due and payable by Debtor to Lenders upon demand




6.8

Upon the request of Lenders, Debtors will furnish to Lenders within five (5)
business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Lenders, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtors
securing the Obligations.  In connection with any assignment by Lenders of this
Security Agreement, each Debtor hereby agrees to cause the insurance policies
required hereby to be carried by such Debtor, if any, to be endorsed in form
satisfactory to Lenders or to such assignee, with loss payable clauses in favor
of such assignee, and to cause such endorsements to be delivered to Lenders
within ten (10) calendar days after request therefor by Lenders.




6.9

Each Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Lenders from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other reasonable
assurances or instruments and take further steps relating to the Collateral and
other property or rights covered by the security interest hereby granted, as the
Lenders may reasonably require to perfect its security interest hereunder.




6.10

Debtors represent and warrant that they are the true and lawful exclusive owners
of the Collateral, free and clear of any liens and encumbrances other than those
listed on Schedule 6.1.




6.11

Each Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Lenders, except
to a subsidiary organized and located in the United States on prior notice to
Lenders provided the Collateral remains subject to the security interest herein
described.




6.12

Each Debtor shall cause each Subsidiary of such Debtor in existence on the date
hereof and each Subsidiary not in existence on the date hereof to execute and
deliver to Lenders promptly and in any event within ten (10) days after the
formation, acquisition or change in status thereof (A) a guaranty guaranteeing
the Obligations and (B) if requested by Lenders, a security and pledge agreement
substantially in the form of this Agreement together with (x) certificates
evidencing all of the capital stock of each Subsidiary of and any entity owned
by such Subsidiary, (y) undated stock powers executed in blank with signatures
guaranteed, and (z) such opinion of counsel and such approving certificate of
such Subsidiary as Lenders may reasonably request in respect of complying with
any legend on any such certificate or any other matter relating to such shares
and (C) such other agreements, instruments,





--------------------------------------------------------------------------------

approvals, legal opinions or other documents reasonably requested by Lenders in
order to create, perfect, establish the first priority of or otherwise protect
any lien purported to be covered by any such pledge and security agreement or
otherwise to effect the intent that all property and assets of such Subsidiary
shall become Collateral for the Obligations.  For purposes of this Agreement,
“Subsidiary” means, with respect to any entity at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity) of which more than 50% of
(A) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (B) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (C) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  Annex I annexed hereto contains a list of all Subsidiaries of the
Debtors as of the date of this Agreement.  Notwithstanding anything contained
herein to the contrary, 1 Touch shall not be deemed a Subsidiary for purposes of
this Security Agreement.




6.13

Debtor will notify Lenders within fifteen days of the occurrence of any change
of Debtor’s name, domicile, address or jurisdiction of incorporation.  The
timely giving of this notice is a material obligation of Debtor.




7.

Power of Attorney.




At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, each Debtor hereby irrevocably constitutes and appoints the
Lenders as the true and lawful attorney of such Debtor, with full power of
substitution, in the place and stead of such Debtor and in the name of such
Debtor or otherwise, at any time or times, in the discretion of the Lenders, to
take any action and to execute any instrument or document which the Lenders may
deem necessary or advisable to accomplish the purposes of this Agreement.  This
power of attorney is coupled with an interest and is irrevocable until the
Obligations are satisfied.




8.

Performance By The Lenders.




If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Lenders may, after any
applicable cure period, at any time or times in its discretion, take action to
effect performance of such obligation.  All reasonable expenses of the Lenders
incurred in connection with the foregoing authorization shall be payable by
Debtors as provided in Paragraph 12.1 hereof.  No discretionary right, remedy or
power granted to the Lenders under any part of this Agreement shall be deemed to
impose any obligation whatsoever on the Lenders with respect thereto, such
rights, remedies and powers being solely for the protection of the Lenders.




9.

Event of Default.




An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which one or more Debtors and a Lender are parties relating to the
Offering.   Upon and after any Event of Default, after the applicable cure
period, if any, any or all of the Obligations shall become immediately due and
payable at the option of the Lenders, and the Lenders may dispose of Collateral
as provided below.  A default by Debtor of any of its material obligations
pursuant to this Agreement which is not cured within 7 days following receipt of
notice from the Lenders and any of the Transaction Documents (as defined in the
Subscription Agreement) shall be an





--------------------------------------------------------------------------------

Event of Default hereunder and an “Event of Default” as defined in the Note, and
Subscription Agreement.




10.

Disposition of Collateral.




Upon and after any Event of Default which is then continuing,




10.1

The Lenders may exercise its rights with respect to each and every component of
the Collateral, without regard to the existence of any other security or source
of payment for, in order to satisfy the Obligations.  In addition to other
rights and remedies provided for herein or otherwise available to it, the
Lenders shall have all of the rights and remedies of a lender on default under
the Uniform Commercial Code then in effect in the State of New York.




10.2

If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale.
 The rights granted in this Section are in addition to any and all rights
available to Lenders under the Uniform Commercial Code.




10.3

The Lenders are authorized, at any such sale, if the Lenders deem it advisable
to do so, in order to comply with any applicable securities laws, to restrict
the prospective bidders or purchasers to persons who will represent and agree,
among other things, that they are purchasing the Collateral for their own
account for investment, and not with a view to the distribution or resale
thereof, or otherwise to restrict such sale in such other manner as the Lenders
deem advisable to ensure such compliance.  Sales made subject to such
restrictions shall be deemed to have been made in a commercially reasonable
manner.




10.4

All proceeds received by the Lenders in respect of any sale, collection or other
enforcement or disposition of Collateral, shall be applied (after deduction of
any amounts payable to the Lenders pursuant to Paragraph 12.1 hereof) against
the Obligations pro rata among the Lenders in proportion to their interests in
the Obligations.   Upon payment in full of all Obligations, Debtors shall be
entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Lenders incurred in connection with the liquidation
of the Collateral (unless another person is legally entitled thereto).  Any
assignment of Collateral by the Lenders to Debtors shall be without
representation or warranty of any nature whatsoever and wholly without recourse.
 To the extent allowed by law, each Lender may purchase the Collateral and pay
for such purchase by offsetting up to such Lender’s pro rata portion of the
purchase price with sums owed to such Lender by Debtors arising under the
Obligations or any other source.




10.5

Rights of Lender to Appoint Receiver.   Without limiting, and in addition to,
any other rights, options and remedies Lenders have under the Transaction
Documents, the UCC, at law or in equity, or otherwise, upon the occurrence and
continuation of an Event of Default, Lenders shall have the right to apply for
and have a receiver appointed by a court of competent jurisdiction.  Debtors
expressly agrees that such a receiver will be able to manage, protect and
preserve the Collateral and continue the operation of the business of Debtors to
the extent necessary to collect all revenues and profits thereof and to apply
the same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, until a sale or other disposition of
such Collateral shall be finally made and consummated.  Debtors waive any right
to require a bond to be posted by or on behalf of any such receiver.








--------------------------------------------------------------------------------

11.

Waiver of Automatic Stay.   Debtors acknowledge and agree that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtors, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Lenders should be entitled to, among other
relief to which the Lenders may be entitled under the Note, Subscription
Agreement and any other agreement to which the Debtors and Lenders are parties,
(collectively “Loan Documents”) and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Lenders to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law.  DEBTORS EXPRESSLY WAIVE THE BENEFIT
OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, DEBTORS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER
SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT
LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR
INHIBIT IN ANY WAY THE ABILITY OF THE LENDERS TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.   Debtors hereby
consent to any motion for relief from stay which may be filed by the Lenders in
any bankruptcy or insolvency proceeding initiated by or against Debtors, and
further agree not to file any opposition to any motion for relief from stay
filed by the Lenders.  Debtors represent, acknowledge and agree that this
provision is a specific and material aspect of this Agreement, and that the
Lenders would not agree to the terms of this Agreement if this waiver were not a
part of this Agreement.  Debtors further represent, acknowledge and agree that
this waiver is knowingly, intelligently and voluntarily made, that neither the
Lenders nor any person acting on behalf of the Lenders has made any
representations to induce this waiver, that Debtors have been represented (or
has had the opportunity to be represented) in the signing of this Agreement and
in the making of this waiver by independent legal counsel selected by Debtors
and that Debtors have had the opportunity to discuss this waiver with counsel.
  Debtors further agree that any bankruptcy or insolvency proceeding initiated
by Debtors will only be brought in the Federal Court within the Southern
District of New York.




12.

Miscellaneous.




12.1

Expenses.  Debtors shall pay to the Lenders, on demand, the amount of any and
all reasonable expenses, including, without limitation, attorneys’ fees, legal
expenses and brokers’ fees, which the Lenders may incur in connection with (a)
sale, collection or other enforcement or disposition of Collateral; (b) exercise
or enforcement of any the rights, remedies or powers of the Lenders hereunder or
with respect to any or all of the Obligations upon breach or threatened breach;
or (c) failure by Debtors to perform and observe any agreements of Debtors
contained herein which are performed by the Lenders.




12.2

Waivers, Amendment and Remedies.  No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lenders in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders.  No
amendment, modification or waiver of any provision of this Agreement and no
consent to any departure by Debtors therefrom shall, in any event, be effective
unless contained in a writing signed by the Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. The rights, remedies and powers of the Lenders, not
only hereunder, but also under any instruments and agreements evidencing or
securing the Obligations and under applicable law are cumulative, and may be
exercised by the Lenders from time to time in such order as the Lenders may
elect.




12.3

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set





--------------------------------------------------------------------------------

forth below or to such other address as either party shall hereafter give to the
other by notice duly made under this Section:




To Debtors:

Options Media Group Holdings, Inc.

123 NW 13th Street, Suite 300

Boca Raton, FL 33432

Attn: Scott Frohman, CEO

Fax: (561) 892-2618










With an additional copy by fax only to:




Harris Cramer LLP

1555 Palm Beach Lakes Blvd., Suite 310

West Palm Beach, FL 33401

Fax: (561) 659-0701




To Lenders:

To the addresses and telecopier numbers set forth

on Schedule A







If to Debtors or Lenders,

with a copy by telecopier only to:




Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575




Any party may change its address by written notice in accordance with this
paragraph.




12.4

Term; Binding Effect.  This Agreement shall (a) remain in full force and effect
until payment and satisfaction in full of all of the Obligations; (b) be binding
upon each Debtor, and its successors and permitted assigns; and (c) inure to the
benefit of the Lenders and their respective successors and assigns.  




12.5

Captions.  The captions of Paragraphs, Articles and Sections in this Agreement
have been included for convenience of reference only, and shall not define or
limit the provisions of this agreement and have no legal or other significance
whatsoever.




12.6

Governing Law; Venue; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction.  Any legal action
or proceeding against a Debtor with respect to this Agreement must be brought
only in the courts in the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Debtor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Debtor hereby irrevocably waives any objection which they may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising





--------------------------------------------------------------------------------

out of or in connection with this Agreement brought in the aforesaid courts and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is held invalid, such
invalidity shall not affect any other provisions which can be given effect
without the invalid provision or application, and to this end the provisions
hereof shall be severable and the remaining, valid provisions shall remain of
full force and effect.




12.7

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all other agreements and understandings, oral or written, with
respect to the matters contained herein.




12.8

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by electronic transmission.




13.

Intercreditor Terms.   As between the Lenders, any distribution under paragraph
10.4 shall be made proportionately based upon the remaining principal amount
(plus accrued and unpaid interest) to each as to the total amount then owed to
the Lenders as a whole.  The rights of each Lender hereunder are pari passu to
the rights of the other Lenders hereunder.  Any recovery hereunder shall be
shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.  




14.

Termination; Release.  When the Obligations have been indefeasibly paid and
performed in full or all outstanding Notes have been converted to common stock
pursuant to the terms of the Notes and the Subscription Agreements, this
Agreement shall be terminated, and the Lenders, at the request and sole expense
of the Debtors, will execute and deliver to the Debtors the proper instruments
(including UCC termination statements) promptly acknowledging the termination of
the Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Lenders.




15.

Lender Powers.




15.1

Lenders Powers.  The powers conferred on the Lenders hereunder are solely to
protect its interest in the Collateral and shall not impose any duty on it to
exercise any such powers.




15.2

Reasonable Care.  The Lenders are required to exercise reasonable care in the
custody and preservation of any Collateral in its possession; provided, however,
that the Lenders shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral if it takes such action for
that purposes as any owner thereof reasonably requests in writing at times other
than upon the occurrence and during the continuance of any Event of Default, but
failure of the Lenders, to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.







[THIS SPACE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.




“DEBTOR”

 

 

OPTIONS MEDIA GROUP HOLDINGS, INC.

a Nevada corporation

 

 

 

 

 

By:

/s/ Scott Frohman

 

 

 

Scott Frohman, Chief Executive Officer

 

 




“SUBSIDIARY”

 

“SUBSIDIARY”

OPTIONS ACQUISITION SUB, INC.

a Delaware corporation

 

ICON TERM LIFE INC.

a Florida corporation

 

 

 

By:

/s/ Scott Frohman

 

By:

/s/ Scott Frohman

Its:

CEO

 

Its:

CEO




“LENDERS”

 

 

 

 

 

 

 

/s/ Barry Honig

 

/s/ Michael Brauser

 

GRQ CONSULTANTS INC. 401(K)

 

MICHAEL BRAUSER

 

 

 

 

 

/s/ Barry Honig

 

 

 

BARRY HONIG

 

 






